[Cite as State ex rel. Voleck v. Powhatan Point, 127 Ohio St. 3d 299, 2010-Ohio-5679.]




                THE STATE EX REL. VOLECK ET AL., APPELLANTS, v.
                     VILLAGE OF POWHATAN POINT, APPELLEE.
                   [Cite as State ex rel. Voleck v. Powhatan Point,
                        127 Ohio St. 3d 299, 2010-Ohio-5679.]
Mandamus — Remedy for a claim that public water supply is impure is a
        complaint before the Ohio Environmental Protection Agency or a breach-
        of-contract action in common pleas court — Judgment affirmed.
           (No. 2010-0449 — Submitted November 16, 2010 — Decided
                                  November 24, 2010.)
              APPEAL from the Court of Appeals for Belmont County,
                             No. 08-BE-33, 2010-Ohio-615.
                                  __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment denying a writ of mandamus to
compel appellee, village of Powhatan Point, to provide visually clean and
chemically pure water to appellants, village residents John and Virginia Voleck.
Because the Volecks failed to establish their entitlement to the requested
extraordinary relief, we affirm the judgment denying the writ.
                                           Facts
        {¶ 2} The Volecks live in the village of Powhatan Point, Belmont
County, Ohio, and they pay the village to supply water to their home. According
to the Volecks, the water is visually dirty, contains an unacceptable level of
contaminants, and smells. The Volecks complained about the water, and the
village reimbursed them for some water filters, which did not remedy the
problem.
                            SUPREME COURT OF OHIO




       {¶ 3} In 2006, the Volecks complained to the Ohio Environmental
Protection Agency (“EPA”) about sediment, i.e., sand or gravel, in their water
line. After investigation, the state EPA determined the village water supply to be
in compliance with both state and federal standards and so took no enforcement
action against the village. No one else using the same water main as the Volecks
had complained to the village. A Belmont County Water Department test done in
December 2007 indicated that water tested at the tap-in location for the water
main contained iron and manganese at levels within the suggested federal EPA
standards, whereas water inside the Volecks’ home had much higher levels. The
village concluded that the problem was in the Volecks’ lateral line between the
main water source and their water filter, which is the residents’ own
responsibility.
       {¶ 4} The Volecks hired Valiant Roxby, an engineer, to test their water
in 2007 through 2009. Roxby concluded that the water in the Volecks’ residence
was “visually dirty and contaminated, undrinkable and unsuitable for use.” He
also found that the water had levels of iron and manganese that exceeded the
federal EPA’s secondary standards.      According to Roxby, the source of the
contamination was outside the Volecks’ household water pipes and was likely
caused by acid mine drainage leaching into the village’s well field.
       {¶ 5} In November 2008, the Volecks filed a petition in the Court of
Appeals for Belmont County for a writ of mandamus to compel Powhatan Point
to provide “visually-clean and chemically-pure water” to them. The village filed
an answer, and the parties submitted motions for summary judgment.            The
Volecks argued that their mandamus claim is premised upon the village’s
“contractual duty when failing to provide clean and pure drinking water to a
customer’s home” and that “their claim is one in contract.” In February 2010, the
court of appeals granted the village’s motion and denied the writ. State ex rel.
Voleck v. Powhatan Point, Belmont App. No. 08-BE-33, 2010-Ohio-615, ¶ 11-12.




                                         2
                               January Term, 2010




         {¶ 6} This cause is now before the court upon the Volecks’ appeal as of
right.
                                 Legal Analysis
         {¶ 7} The Volecks request a writ of mandamus to compel the village to
provide visually clean and chemically pure water to them. Mandamus will not
issue when the relators have an adequate remedy in the ordinary course of law.
State ex rel. Natl. Emps. Network Alliance, Inc. v. Ryan, 125 Ohio St. 3d 11, 2010-
Ohio-578, 925 N.E.2d 947, ¶ 1; R.C. 2731.05.          “An administrative appeal
generally provides an adequate remedy in the ordinary course of law that
precludes extraordinary relief in mandamus.”        State ex rel. Hilltop Basic
Resources, Inc. v. Cincinnati, 118 Ohio St. 3d 131, 2008-Ohio-1966, 886 N.E.2d
839, ¶ 23; State ex rel. Glasstetter v. Rehab. Servs. Comm., 122 Ohio St. 3d 432,
2009-Ohio-3507, 912 N.E.2d 89, ¶ 27.
         {¶ 8} The federal Safe Drinking Water Act establishes a national safe
drinking-water program developed by the federal EPA through primary and
secondary drinking-water standards for specific contaminants and enforced
concurrently by federal and state regulatory authorities.     See generally Ohio
Environmental Law Handbook (5th Ed.2004) 117. See Section 300f, Title 42,
U.S.Code, for the definitions of primary and secondary drinking-water
regulations. The state EPA administers laws pertaining to the public water supply
in Ohio. R.C. 3745.01. One of the legislative purposes of the Ohio EPA is to
“[p]rovide for enforcement of the right of the people to environmental quality
consistent with human health and welfare.” R.C. 3745.011(F). The General
Assembly enacted R.C. Chapter 6109 “to protect the public health and welfare
and to enable the state to assume and retain primary enforcement responsibility
under the Safe Drinking Water Act.”           R.C. 6109.03.     The director of
environmental protection administers and enforces R.C. Chapter 6109.         R.C.
6109.04(A).



                                        3
                             SUPREME COURT OF OHIO




       {¶ 9} Under R.C. 6109.11, the remedy for a claim that a public water
system is impure and dangerous to health is a complaint filed with the Ohio EPA.
R.C. 6109.11 (“Whenever any person files with the environmental protection
agency a complaint, in writing, setting forth that it is believed that water provided
by a public water system is impure and dangerous to health or does not contain
quantities of fluoride as required by section 6109.20 of the Revised Code, the
director of environmental protection shall forthwith inquire into and investigate
the conditions contained in the complaint”).
       {¶ 10} Following the investigation of the complaint, the director of
environmental protection may enter an order as may be necessary, request the
attorney general to commence appropriate legal proceedings, dismiss the
complaint, or commence a hearing before taking action. R.C. 3745.08(B). A
party to the proceeding before the director may appeal to the environmental
review appeals commission for an order vacating or modifying the director’s
action or for an order that the director perform an act. R.C. 3745.04(B). The
appeals commission has exclusive, original jurisdiction over these matters. Id.
Any party adversely affected by the commission’s order may appeal to the Court
of Appeals for Franklin County or to the court of appeals of the district in which
the alleged violation of law or regulation occurred. R.C. 3745.06.
       {¶ 11} In July 2006, the Volecks complained to the Ohio EPA about sand
or gravel in their water line.       Following an investigation, the state EPA
determined that their water was safe, and no enforcement action was taken against
the village.   Insofar as the Volecks challenge the failure of the director of
environmental protection to take action on their complaint or attempt to raise a
separate claim concerning the purity of their water, their exclusive remedy is
through the comprehensive procedure set forth in R.C. 6109.11 and Chapter 3745.
This special statutory procedure cannot be bypassed. See State ex rel. Lorain v.
Stewart, 119 Ohio St. 3d 222, 2008-Ohio-4062, 893 N.E.2d 184, ¶ 51 (actions for




                                         4
                                January Term, 2010




declaratory judgment and injunction are inappropriate where special statutory
proceedings would be bypassed).
        {¶ 12} In Cincinnati ex rel. Crotty v. Cincinnati (1977), 50 Ohio St. 2d 27,
4 O.O.3d 83, 361 N.E.2d 1340, we reached a similar conclusion. In that case, city
taxpayers and water users had filed an action in a common pleas court challenging
the action of the director of environmental protection to add fluoride to the city’s
drinking water. We held that the common pleas court lacked jurisdiction over the
case because the pertinent provisions in R.C. Chapters 6111 and 3745 provided
the exclusive means to complain that the public water supply is impure and
dangerous to health and to challenge the director’s actions on these complaints.
Id. at 30.
        {¶ 13} Nevertheless, the Volecks claim that they are not relegated to the
exclusive administrative procedure specified in R.C. Chapters 6109 and 3745
because they are asserting rights that are beyond the standards prohibiting impure
and dangerous drinking water. They claim that although the quality of their water
does not violate the primary drinking-water regulations establishing maximum
contaminant levels (see Ohio Adm.Code 3745-81-11 to 3745-81-12 and 3745-81-
14 to 3745-81-15), it exceeds the secondary standards for certain contaminants,
Ohio Adm.Code 3745-82-02, which include iron and manganese.                    These
secondary drinking-water rules apply to contaminants that “affect aesthetic
qualities relating to public acceptance of drinking water,” are not federally
enforceable, and are intended as guidelines by the state. Ohio Environmental Law
Handbook at 121. See Ohio Adm.Code Chapter 3745-82.
        {¶ 14} Assuming, arguendo, that the Volecks’ mandamus claim could be
construed as outside of and not barred by the administrative procedure set forth in
R.C. 6109.11 and Chapter 3745, their claim would still lack merit because they
fail to specify the legal duty that is legislatively imposed on the village to provide
water that is superior in quality to the Safe Drinking Water Act requirements of



                                          5
                             SUPREME COURT OF OHIO




federal and state law. See Section 300f, Title 42, U.S.Code and R.C. Chapter
6109. “ ‘It is axiomatic that in mandamus proceedings, the creation of the legal
duty that a relator seeks to enforce is the distinct function of the legislative branch
of government, and courts are not authorized to create the legal duty.’ ” State ex
rel. Gessner v. Vore, 123 Ohio St. 3d 96, 2009-Ohio-4150, 914 N.E.2d 376, ¶ 4,
quoting State ex rel. Pipoly v. State Teachers Retirement Sys., 95 Ohio St. 3d 327,
2002-Ohio-2219, 767 N.E.2d 719, ¶ 18.
       {¶ 15} The Volecks assert that their mandamus claim is premised on
breach of contract and R.C. 2744.01(G)(2)(c), which defines a municipality’s
proprietary function in operating a utility. They also argue an unconstitutional
taking of their property. The Volecks acknowledge that their claim would not be
cognizable in mandamus if it were based solely on contract, as some of their
filings in the court of appeals suggested. See State ex rel. Wright v. Weyandt
(1977), 50 Ohio St. 2d 194, 199, 4 O.O.3d 383, 363 N.E.2d 1387 (action for
specific performance was an adequate remedy at law precluding writ of
mandamus); State ex rel. Russell v. Duncan (1992), 64 Ohio St. 3d 538, 538-539,
597 N.E.2d 142 (affirming dismissal of mandamus action based on, inter alia, the
presence of an adequate remedy at law via an action for breach of contract).
       {¶ 16} But the Volecks assert that their mandamus action is appropriate
because the village’s duty arises not only in contract but also as a result of law.
“Underlying public duties having their basis in law may be compelled by a writ of
mandamus,” and a “breach of contract action is not a plain and adequate remedy
in the ordinary course of law that precludes issuance of a writ of mandamus if
relator is being damaged not solely by a breach of contract, but also by a failure of
public officers to perform official acts that they are under a clear legal duty to
perform.” State ex rel. V Cos. v. Marshall (1998), 81 Ohio St. 3d 467, 472, 692
N.E.2d 198; State ex rel. Bossa v. Giles (1980), 64 Ohio St. 2d 273, 276, 18




                                          6
                               January Term, 2010




O.O.3d 461, 415 N.E.2d 256; State ex rel. Montrie Nursing Home, Inc. v. Aggrey
(1978), 54 Ohio St. 2d 394, 397, 8 O.O.3d 401, 377 N.E.2d 497.
        {¶ 17} Nevertheless, in each of the cases cited, legislation supplied the
requisite legal duty that supported the mandamus claim. See V Cos., 81 Ohio
St.3d at 474, 692 N.E.2d 198 (R.C. 319.16, issuing a county-treasury warrant);
Bossa, 64 Ohio St. 2d at 276, 18 O.O.3d 461, 415 N.E.2d 256 (former R.C.
121.161 [now 124.13], computation of vacation leave for state employees);
Montrie Nursing Home, 54 Ohio St. 2d at 397, 8 O.O.3d 401, 377 N.E.2d 497
(1975 Am.Sub.H.B. No. 155, 136 Ohio Laws, Part I, 1603, 1683-1684, uncodified
law specifying payment for vendor nursing-home care).
        {¶ 18} The Volecks claim that R.C. 2744.01(G)(2)(c) supplies the
requisite legal duty for the village to provide them with visually clean and
chemically pure water. But that provision merely defines the term “proprietary
function” for purposes of the Revised Code chapter on political subdivision tort
liability.   It imposes no separate duty on the village that is cognizable in
mandamus.
        {¶ 19} Finally, for the Volecks’ claim that the village’s purported breach
of contract to provide water to them constitutes an unconstitutional taking, it is
true that mandamus is the appropriate action to compel public authorities to
institute appropriation proceedings when an involuntary taking of private property
is alleged. State ex rel. Gilbert v. Cincinnati, 125 Ohio St. 3d 385, 2010-Ohio-
1473, 928 N.E.2d 706, ¶ 14. The Volecks, however, disclaim any entitlement to
an appropriation proceeding to compensate them for an alleged taking. Thus, they
are not entitled to a writ of mandamus for the claimed taking.
                                   Conclusion
        {¶ 20} Therefore, based on the foregoing, the Volecks have not
established their entitlement to the requested extraordinary relief in mandamus.
They have not established a clear legal duty on the part of the village to provide



                                         7
                             SUPREME COURT OF OHIO




them with water of better quality than that required by the Safe Drinking Water
Act, and they have an adequate remedy in the ordinary course of law by either the
administrative procedure set forth in R.C. 6111.09 and Chapter 3745 or a breach-
of-contract action in the common pleas court. We affirm the judgment of the
court of appeals denying the writ.
                                                               Judgment affirmed.
       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Luper, Neidenthal & Logan, Luther L. Liggett Jr., and Heather Logan
Melick, for appellants.
       Baker, Dublikar, Beck, Wiley & Mathews, James F. Mathews, and
Melissa Day, for appellee.
                             ______________________




                                            8